IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GERARDO NAUTA,                           : No. 952 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (MARSHALL - INDUSTRIAL),           :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.